JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s October 25, 2010, and November 22, 2010, orders be affirmed. Appellant has identified no error in the district court’s decision, and the district court’s sua sponte dismissal of the complaint was proper. See 28 U.S.C. § 1915(e)(2) (“the court shall dismiss the case at any time” if the court determines that an action is frivolous or fails to state a claim). Also, appellant has not shown that allowing him to amend the complaint would not have been futile. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996). The district court did not abuse its discretion in denying appellant’s Rule 59(e) motion for reconsideration. See id. (“A Rule 59(e) motion is discretionary and need not be granted unless the district court finds that there is an intervening change of controlling law, the availability of new evidence, or the need to correct a clear error or prevent manifest injustice.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.